NUMBER 13-14-00023-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                   IN RE H.E.B. GROCERY COMPANY, L.P.


                        On Petition for Writ of Mandamus
                        and Motion for Emergency Relief.


                                       ORDER
               Before Justices Rodriguez, Garza, and Perkes
                             Per Curiam Order

       On January 13, 2014, H.E.B. Grocery Company, L.P., filed a petition for writ of

mandamus and a motion to stay the trial court proceedings pending resolution of the

petition. Through this original proceeding, relator contends that the trial court abused its

discretion in ordering the production of incident reports in the underlying personal injury

lawsuit.

       By the motion to stay, relator seeks to stay all trial court proceedings, including

discovery, depositions, and hearings, pending resolution of this cause.         The Court,
having examined and fully considered the motion to stay, is of the opinion that the

motion should be granted in part and denied in part. The motion to stay is GRANTED

insofar as the trial court’s orders of January 9, 2014, that is, the “Order Granting

Plaintiff’s Second Motion to Compel” and the “Order Granting Defendant’s Motion to

Reconsider [Order] on Plaintiff’s Motion to Compel and for an In-Camera Inspection,”

pertaining to the production of discovery, are ordered STAYED pending further order of

this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is

finally decided.”). The motion to stay is DENIED insofar as it seeks to stay all other trial

court proceedings.

       The Court requests that the real party in interest, Daniel Rodriguez, by and

through counsel, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.4, 52.8.

       IT IS SO ORDERED.


                                                        PER CURIAM



Delivered and filed the
14th day of January, 2014.




                                                2